DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The amendments made to the claims dated 14 Feb 22 did not remove any of the previously identified 35 U.S.C. 112(f) claim limitations.  Applicant’s remarks indicated that they traversed the Examiner’s interpretations under 35 U.S.C. 112(f) because the terms identified “strongly imply or directly denote structures and are widely recognized as such” and “a person of ordinary skill in the art would readily recognize the structures for performing the claimed functions, without the need to specifically recite any further structural aspect”, and these arguments are not found to be persuasive by the Examiner because each of these terms still pass the associated three-pronged test discussed in past Office actions (and thus won’t be repeated for the sake of brevity).  As such, Examiner maintains the following claim interpretations based on 35 USC 112(f):
a determination device configured to: determine…determine…determine…(per Claims 1 and 12)
a guide device configured to configure… (per Claims 1 and 12)
per the specification: (“Referring to FIG. 1, the apparatus 100 may include a controller 110, an interface 120, a communication device 130, a storage 140, an information collecting device 150, a determination device 160, and a guide device 170. Herein, the controller 110, the information collecting device 150, the determination device 160, and the guide device 170 of the apparatus 100 may be implemented as at least one or more processors”, Paragraph 37).  Based on at least this passage from the specification, Examiner is interpreting each of these terms to be one or more processors, or the like.
a communication device configured to support… (per Claim 1) / a communication device…communicating with… (per Claim 12)
per the specification: (“The communication device 130 may include a communication module for supporting a communication interface with sensors, electronics, and/or control units mounted on the vehicle. As an example, the communication module may receive driving information of the vehicle from sensors loaded into the vehicle. Moreover, the communication module may receive location information of the vehicle from a navigation device. Herein, the communication module may include a module for supporting vehicle network communication such as controller area network (CAN) communication, local interconnect network (LIN) communication, and flex-ray communication”, Paragraphs 43-44, “the operations of the methods or algorithms described in connection with the forms disclosed in the specification may be directly implemented with a hardware module, a software module, or combinations thereof, executed by the processor 1100. The software module may reside on a storage medium”, Paragraph 92).  Based on at least this passage from the specification, Examiner is interpreting this term to be one or more processors, CANs, LINs, and/or flex-ray communications modules that are hardware or a combination of hardware and software (in order to eliminate the possibility of just being software per se), or the like.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 1, 8, 12, and 18 are objected to because of the following informalities:  Each of these claims appear to have inconsistently used the term “the lane change” without “control” at the end instead of the correct use of “the lane change control” (with “control” at the end) and/or inconsistently used the term “the lane change control function” with the extra word “function” at the end instead of the correct use of “the lane change control” (without “function” at the end).  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 11-12, 18, and 21 are rejected under 35 U.S.C. 103 as being obvious over Hashimoto et al. (US 2019/0143982, filed 17 Sep 18), herein “Hashimoto”, in view of Official Notice.
Regarding Claim 1 (independent), Hashimoto discloses an apparatus for lane change control (lane change control device 100; “an autonomous driving system mounted on a vehicle. The autonomous driving system includes: a lane change control device that performs lane change control for making a lane change from a first lane to a second lane during autonomous driving of the vehicle”, Paragraphs 6-8, “The autonomous driving system 10 mounted on the vehicle 1 includes a driver's operation detection device 20 and a lane change control device 100”, Paragraph 85, “abort processing that, when the abort permission condition is satisfied, aborts the lane change control and makes the vehicle travel in the first lane”, Paragraph 13), comprising:
a lane change control switch (“The driver's operation detection device includes a turn signal lever and a steering wheel”, Paragraph 18; additionally and/or alternatively, instead of this switch being interpreted to be at least the turn signal lever and possibly the steering wheel, this could also be a control switch for toggling between one or more autonomous driving modes (such as would obviously be required for an autonomously-executed lane change to occur) and a manual driving mode, and in this case, Office takes Official Notice that it is undeniably old and well known in the art for autonomously-capable vehicles to have a control switch for toggling between one or more autonomous driving modes (such as would obviously be required for an autonomously-executed lane change to occur) and a manual driving mode; and in the disclosure of Hashimoto, it is obvious that this undisclosed-but-obvious-to-have control switch is set (such as a “manual driving” button or the like being set to ‘off’ when in an autonomous mode, or equally obviously a “autonomous driving” button or the like being set to ‘on’ when in an autonomous mode) to an autonomous driving mode, based on, for example “lane change control device 100 performs the lane change control during the autonomous driving of the vehicle 1”, Paragraph 89);
a communication device (see the various lines of communication between each of the components of lane change control device 100 and/or to the driver’s operation detection device 20, as per Fig. 5) configured to support a communication interface (any one or more of the components of lane change control device 100 and/or the driver’s operation detection device 20, as per Fig. 5) mounted on a vehicle (see system 10 shown on vehicle 1 as per Fig. 1; “The autonomous driving system 10 mounted on the vehicle 1 includes a driver's operation detection device 20 and a lane change control device 100”, Paragraph 85), the communication interface comprising at least one of a sensor, an electronic device, or a control unit (any one or more of the components of lane change control device 100 and/or the driver’s operation detection device 20, as per Fig. 5; as merely two possible examples, see sensor group 130 and/or control device 170);
a determination device configured to:
determine whether the vehicle enters a lane change control section which is a road section capable of performing a lane change control (e.g. wherein the lane change control section could be either one or both a section of road where an initial lane change may take place, or a section of road where an initial lane change may be aborted to return the vehicle back to the original lane they were in prior to the initial lane change starting (i.e. the Abort-Permitted Region Ra for aborting a lane change from L1 to L2 and returning the vehicle back to L1); “FIG. 8 is a conceptual diagram for explaining setting of the abort permission condition in the first example. In the first example, an “abort-permitted region Ra” and an “abort-prohibited region Rb” are used. The abort-permitted region Ra is a region where abort of the lane change control is permitted. On the other hand, the abort-prohibited region Rb is a region where abort of the lane change control is not permitted”, Paragraph 123; see Fig. 8) based on location information of the vehicle, wherein the location information is received by a positioning device of the vehicle via the communication device and correlated to corresponding map data indicating that the road section comprises a plurality of lanes each designed for traffic going in a same traveling direction as the vehicle (“The lane change control device 100 plans a lane change based on the driving environment information 200. The purpose of the lane change includes lane merging, lane branching, obstacle avoidance, overtaking a preceding vehicle 2, and so forth”, Paragraph 107, “FIG. 6 shows an example of the driving environment information 200 in the present embodiment. The driving environment information 200 includes position-orientation information 210, map information 220, sensor-detected information 230, and delivery information 240. The position-orientation information 210 indicates the position and the orientation of the vehicle 1. The control device 170 acquires the position-orientation information 210 from the GPS receiver 110. The map information 220 includes information of the lane geometry (i.e. lane position, lane shape, and lane orientation). The control device 170 acquires the map information 220 around the vehicle 1 based on the position-orientation information 210 and the map database 120. Based on the map information 220, the control device 170 can recognize lane merging, lane branching, intersections, and so forth”, Paragraphs 99-101; see Figs. 1-2, 8, 10, and 13), and
determine whether a plurality of predetermined operation conditions are met when the vehicle enters the lane change control section during driving of the vehicle (if the lane change control includes an initial lane change (with or without any possible subsequent abort of that initial lane change), the predetermined operation conditions are met when the travel plan and driving environment information 200 indicate the ability to change lanes, it’s safe to do so, and none of the abort control conditions are met before the vehicle enters the Rb Abort-Prohibited Region; “The control device 170 controls the autonomous driving of the vehicle 1 based on the driving environment information 200 indicating the driving environment. More specifically, the control device 170 creates a travel plan of the vehicle 1 based on the driving environment information 200. Then, the control device 170 controls the travel device 160 to make the vehicle 1 travel in accordance with the travel plan”, Paragraph 104, “When the abort permission condition is satisfied (Step S40; Yes), the processing proceeds to Step S50. On the other hand, when the abort permission condition is not satisfied (Step S40; No), the processing proceeds to Step S60…Step S50 (Abort Processing) The lane change control device aborts the lane change control. Then, the lane change control device 100 makes the vehicle 1 travel in the original first lane L1…Step S60 (Continuation Processing) The lane change control device 100 continues the lane change control”, Paragraphs 117-120, “When the vehicle 1 is inside the abort-permitted region Ra (Step S42; Yes), it is determined that the abort permission condition is satisfied (Step S40; Yes). On the other hand, when the vehicle 1 is not inside the abort-permitted region Ra (Step S42; No), it is determined that the abort permission condition is not satisfied (Step S40; No)”, Paragraph 130; and if the lane change control includes an abort control: “the lane change control device 100 changes the ease of satisfaction of the abort permission condition depending on at least one of the type of the abort request operation AR, the operation amount of the abort request operation AR, the operation speed of the abort request operation AR, and the purpose of the lane change (see FIG. 3). The type, the operation amount, and the operation speed of the abort request operation AR can be recognized based on the driver's operation information IDO”, Paragraph 116);
a guide device (HMI unit 150) configured to configure an information screen for the lane change control “The HMI unit 150 is an interface for proving the driver with information and receiving information from the driver. More specifically, the HMI unit 150 includes an input device and an output device. The input device is exemplified by a touch panel, a switch, a microphone, and the like. The output device is exemplified by a display device, a speaker, and the like. The output device is, for example, used by the autonomous driving system 10 (the lane change control device 100) for proposing a lane change to the driver. The input device is used by the driver for approving or refusing the proposed lane change.”, Paragraph 95) based on whether the plurality of predetermined operation conditions are met (see citations already given above pertaining to the lane change control including an initial lane change (with or without any possible subsequent abort of that initial lane change), and/or the lane change control including an abort control); and
an interface configured to display the configured information screen (“The output device is, for example, used by the autonomous driving system 10 (the lane change control device 100) for proposing a lane change to the driver”, Paragraph 95),
wherein the determination device is further configured to:
receive data of an operation of a turn signal switch from a first sensor that detects the operation of the turn signal switch (“The driver's operation using the turn signal lever is the “turn signal lever operation”. The operation sensor includes a sensor that detects the turn signal lever operation. The driver's operation detection device 20 transmits information indicating an operation direction of the turn signal lever, as the driver's operation information IDO, to the lane change control device 100. The driver's operation using the turn signal lever includes the abort request operation AR. More specifically, the abort request operation AR is to operate the turn signal lever to indicate the abort direction DAB”, Paragraph 87), data of a steering torque from a second sensor that detects the steering torque (“The driver's operation using the steering wheel is the “steering operation”. The operation sensor includes a steering angle sensor that detects a steering angle of the steering wheel. Based on a result of detection by the steering angle sensor, the driver's operation detection device 20 calculates a steering amount and a steering speed of the steering wheel. Then, the driver's operation detection device 20 transmits information on the calculated steering amount and steering speed, as the driver's operation information IDO, to the lane change control device 100. The driver's operation using the steering wheel includes the abort request operation AR. More specifically, the abort request operation AR is to steer the steering wheel in the abort direction DAB”, Paragraph 88; note that Office takes Official Notice that detecting “a steering amount” is undeniably old and well known in the art to be done with a steering torque sensor as an alternative to a steering angle sensor, and further, it is also undeniably old and well known in the art to require the “steering amount” (or “steering torque”) to be “detected” only after an above-a-threshold amount/torque has been detected for more than a threshold duration of time, as a single high sensor reading could indicate a data blip/anomaly/outlier but if the data is reading high for more than a threshold duration of time then that is an undeniably old and well known way of eliminating false positives in terms of confirming any particular condition, and as such, using a steering torque sensor in place of a steering angle sensor and/or doing so in conjunction with an amount/torque threshold and a duration threshold, as is old and well known in the art, would be considered obvious variants to what is already disclosed by Hashimoto), and data of another vehicle located in a target lane to which the vehicle would move during the lane change control from a third sensor via the communication device (“The sensor-detected information 230 is information acquired based on a result of detection by the sensor group 130. More specifically, the sensor-detected information 230 includes target information regarding a target around the vehicle 1. The target around the vehicle 1 is exemplified by a surrounding vehicle…and so forth. The target information includes a relative position, a relative speed, and the like of the detected target. In addition, the sensor-detected information 230 includes the vehicle speed detected by the vehicle speed sensor. The control device 170 acquires the sensor-detected information 230 based on the result of detection by the sensor group 130”, Paragraph 102),
determine whether the lane change control switch is turned on or off when the vehicle enters the lane change control section (if the lane change control switch is interpreted to be at least the turn signal switch, the switch being turned ‘on’ is required as a “preliminary control” during a lane change control so if it is ‘off’ it will be turned ‘on’ and if it is ‘on’ then it will stay ‘on’, thus inherently requiring the determination as to whether it is ‘on’ or ‘off’ when it is entering the lane change control section: “the lane change control according to the present embodiment is not limited only to steering control for moving the vehicle 1 from the first lane L1 to the second lane L2. For example, turn signal flashing before start of the steering control also is included in the lane change control according to the present embodiment… The turn signal flashing and the positioning performed before the steering control is hereinafter referred to as “preliminary control””, Paragraph 71; and if the lane change control switch is interpreted to be for example a “manual driving” button or the like being set to ‘off’ when in an autonomous mode (as per the above taken Official Notice) then this must also inherently happen because if it is ‘on’ then the information screen will never occur because the vehicle is being operated manually instead of being operated autonomously (which is already assumed to be the case in Hashimoto)), and
determine whether the plurality of predetermined operation conditions are met when the lane change control switch is turned off (“From start to completion of the lane change control, the autonomous driving system 10 determines whether or not the abort request operation AR is performed by the driver”, Paragraph 73; if the lane change control switch is interpreted to be at least the turn signal switch, the operation conditions required for at least an initial lane change may be determined even when the switch is turned ‘off’ because in that case the switch will be changed from ‘off’ to ‘on’ as a “preliminary control” during an initial lane change as per the already mentioned citations above; and if the lane change control switch is interpreted to be for example a “manual driving” button or the like being set to ‘off’ when in an autonomous mode (as per the above taken Official Notice), then the operation conditions are clearly determined when (likely, only when) the switch is ‘off’, because otherwise the vehicle is in a manual driving mode and the disclosure of Hashimoto does not apply),
wherein the plurality of operation conditions (also see citations as per the above “receive data” steps) comprises: a first condition for the operation of the turn signal switch, a second condition for the steering torque (“A direction from the second lane to the first lane is an abort direction. The abort request operation using the turn signal lever is to operate the turn signal lever to indicate the abort direction. The abort request operation using the steering wheel is to steer the steering wheel in the abort direction”, Paragraphs 21-23; also note the above utilized Official Notice discussion for the second condition), and a third condition for a collision risk with the another vehicle located in the target lane (“A purpose of the lane change is exemplified not only by overtaking but also by…obstacle avoidance”, Paragraph 69, “The abort permission condition when the purpose is overtaking is more easily satisfied than the abort permission condition when the purpose is…obstacle avoidance”, Paragraph 42, “The abort permission condition is that a congestion level of a surrounding vehicle…is less than a threshold”, Paragraph 49, “positioning that accelerates or decelerates the vehicle 1 to move the vehicle 1 to a suitable position for the lane change before starting the steering control also is included in the lane change control according to the present embodiment…the positioning performed before the steering control is hereinafter referred to as “preliminary control””, Paragraph 71, “when a necessity level of the lane change is considered to be high, it is preferable to continue the lane change control without accepting the abort request from the driver”, Paragraph 75, “priority of the lane change for…obstacle avoidance is high”, Paragraph 80, “driving environment information 200 includes position-orientation information 210, map information 220, sensor-detected information 230, and delivery information 240…sensor-detected information 230 includes target information regarding a target around the vehicle 1. The target around the vehicle 1 is exemplified by a surrounding vehicle…control device 170 acquires the sensor-detected information 230 based on the result of detection by the sensor group 130”, Paragraphs 99-102, “control device 170 controls the autonomous driving of the vehicle 1 based on the driving environment information 200 indicating the driving environment. More specifically, the control device 170 creates a travel plan of the vehicle 1 based on the driving environment information 200. Then, the control device 170 controls the travel device 160 to make the vehicle 1 travel in accordance with the travel plan”, Paragraph 104),
wherein the information screen comprises an information message for inquiring a driver for a feedback signifying driver approval to use the lane change control “Before starting the lane change control, the lane change control device 100 may propose execution of the lane change to the driver through the output device of the HMI unit 150. In this case, the driver uses the input device of the HMI unit 150 to approve or refuse the proposed lane change”, Paragraph 111).
Regarding Claim 12 (independent), Hashimoto discloses a method for lane change control (“an autonomous driving technique for a vehicle. In particular, the present disclosure relates to lane change control in autonomous driving”, Paragraph 1, “performs lane change control for making a lane change from a first lane to a second lane during autonomous driving of the vehicle”, Paragraph 8, “abort processing that, when the abort permission condition is satisfied, aborts the lane change control and makes the vehicle travel in the first lane”, Paragraph 13), the method comprising:
communicating, by a communication device (see the various lines of communication between each of the components of lane change control device 100 and/or to the driver’s operation detection device 20, as per Fig. 5) and to a communication interface (any one or more of the components of lane change control device 100 and/or the driver’s operation detection device 20, as per Fig. 5) mounted on a vehicle (see system 10 shown on vehicle 1 as per Fig. 1; “The autonomous driving system 10 mounted on the vehicle 1 includes a driver's operation detection device 20 and a lane change control device 100”, Paragraph 85), the communication interface comprising at least one of a sensor, an electronic device, or a control unit (any one or more of the components of lane change control device 100 and/or the driver’s operation detection device 20, as per Fig. 5; as merely two possible examples, see sensor group 130 and/or control device 170);
determining, by a determination device, whether the vehicle enters a lane change control section which is a road section capable of performing a lane change control (e.g. wherein the lane change control section could be either one or both a section of road where an initial lane change may take place, or a section of road where an initial lane change may be aborted to return the vehicle back to the original lane they were in prior to the initial lane change starting (i.e. the Abort-Permitted Region Ra for aborting a lane change from L1 to L2 and returning the vehicle back to L1); “FIG. 8 is a conceptual diagram for explaining setting of the abort permission condition in the first example. In the first example, an “abort-permitted region Ra” and an “abort-prohibited region Rb” are used. The abort-permitted region Ra is a region where abort of the lane change control is permitted. On the other hand, the abort-prohibited region Rb is a region where abort of the lane change control is not permitted”, Paragraph 123; see Fig. 8) based on location information of the vehicle, wherein the location information is received by a positioning device of the vehicle via the communication device and correlated to corresponding map data indicating that the road section comprises a plurality of lanes each designed for traffic going in a same traveling direction as the vehicle (“The lane change control device 100 plans a lane change based on the driving environment information 200. The purpose of the lane change includes lane merging, lane branching, obstacle avoidance, overtaking a preceding vehicle 2, and so forth”, Paragraph 107, “FIG. 6 shows an example of the driving environment information 200 in the present embodiment. The driving environment information 200 includes position-orientation information 210, map information 220, sensor-detected information 230, and delivery information 240. The position-orientation information 210 indicates the position and the orientation of the vehicle 1. The control device 170 acquires the position-orientation information 210 from the GPS receiver 110. The map information 220 includes information of the lane geometry (i.e. lane position, lane shape, and lane orientation). The control device 170 acquires the map information 220 around the vehicle 1 based on the position-orientation information 210 and the map database 120. Based on the map information 220, the control device 170 can recognize lane merging, lane branching, intersections, and so forth”, Paragraphs 99-101; see Figs. 1-2, 8, 10, and 13);
determining, by the determination device, whether a plurality of predetermined operation conditions are met when a lane change control switch of the vehicle (“The driver's operation detection device includes a turn signal lever and a steering wheel”, Paragraph 18; additionally and/or alternatively, instead of this switch being interpreted to be at least the turn signal lever and possibly the steering wheel, this could also be a control switch for toggling between one or more autonomous driving modes (such as would obviously be required for an autonomously-executed lane change to occur) and a manual driving mode, and in this case, Office takes Official Notice that it is undeniably old and well known in the art for autonomously-capable vehicles to have a control switch for toggling between one or more autonomous driving modes (such as would obviously be required for an autonomously-executed lane change to occur) and a manual driving mode; and in the disclosure of Hashimoto, it is obvious that this undisclosed-but-obvious-to-have control switch is set (such as a “manual driving” button or the like being set to ‘off’ when in an autonomous mode, or equally obviously a “autonomous driving” button or the like being set to ‘on’ when in an autonomous mode) to an autonomous driving mode, based on, for example “lane change control device 100 performs the lane change control during the autonomous driving of the vehicle 1”, Paragraph 89) is turned off (“From start to completion of the lane change control, the autonomous driving system 10 determines whether or not the abort request operation AR is performed by the driver”, Paragraph 73; if the lane change control switch is interpreted to be at least the turn signal switch, the operation conditions required for at least an initial lane change may be determined even when the switch is turned ‘off’ because in that case the switch will be changed from ‘off’ to ‘on’ as a “preliminary control” during an initial lane change: if the lane change control switch is interpreted to be at least the turn signal switch, the switch being turned ‘on’ is required as a “preliminary control” during a lane change control so even when it is ‘off’ it will automatically be turned ‘on’: “the lane change control according to the present embodiment is not limited only to steering control for moving the vehicle 1 from the first lane L1 to the second lane L2. For example, turn signal flashing before start of the steering control also is included in the lane change control according to the present embodiment… The turn signal flashing and the positioning performed before the steering control is hereinafter referred to as “preliminary control””, Paragraph 71; and if the lane change control switch is interpreted to be for example a “manual driving” button or the like being set to ‘off’ when in an autonomous mode (as per the above taken Official Notice), then the operation conditions are clearly determined when (likely, only when) the switch is ‘off’, because otherwise the vehicle is in a manual driving mode and the disclosure of Hashimoto does not apply) and the vehicle enters the lane change control section during driving of the vehicle (if the lane change control includes an initial lane change (with or without any possible subsequent abort of that initial lane change), the predetermined operation conditions are met when the travel plan and driving environment information 200 indicate the ability to change lanes, it’s safe to do so, and none of the abort control conditions are met before the vehicle enters the Rb Abort-Prohibited Region; “The control device 170 controls the autonomous driving of the vehicle 1 based on the driving environment information 200 indicating the driving environment. More specifically, the control device 170 creates a travel plan of the vehicle 1 based on the driving environment information 200. Then, the control device 170 controls the travel device 160 to make the vehicle 1 travel in accordance with the travel plan”, Paragraph 104, “When the abort permission condition is satisfied (Step S40; Yes), the processing proceeds to Step S50. On the other hand, when the abort permission condition is not satisfied (Step S40; No), the processing proceeds to Step S60…Step S50 (Abort Processing) The lane change control device aborts the lane change control. Then, the lane change control device 100 makes the vehicle 1 travel in the original first lane L1…Step S60 (Continuation Processing) The lane change control device 100 continues the lane change control”, Paragraphs 117-120, “When the vehicle 1 is inside the abort-permitted region Ra (Step S42; Yes), it is determined that the abort permission condition is satisfied (Step S40; Yes). On the other hand, when the vehicle 1 is not inside the abort-permitted region Ra (Step S42; No), it is determined that the abort permission condition is not satisfied (Step S40; No)”, Paragraph 130; and if the lane change control includes an abort control: “the lane change control device 100 changes the ease of satisfaction of the abort permission condition depending on at least one of the type of the abort request operation AR, the operation amount of the abort request operation AR, the operation speed of the abort request operation AR, and the purpose of the lane change (see FIG. 3). The type, the operation amount, and the operation speed of the abort request operation AR can be recognized based on the driver's operation information IDO”, Paragraph 116);
configuring, by a guide device (HMI unit 150), an information screen for the lane change control “The HMI unit 150 is an interface for proving the driver with information and receiving information from the driver. More specifically, the HMI unit 150 includes an input device and an output device. The input device is exemplified by a touch panel, a switch, a microphone, and the like. The output device is exemplified by a display device, a speaker, and the like. The output device is, for example, used by the autonomous driving system 10 (the lane change control device 100) for proposing a lane change to the driver. The input device is used by the driver for approving or refusing the proposed lane change.”, Paragraph 95) based on whether the plurality of predetermined operation conditions are met (see citations already given above pertaining to the lane change control including an initial lane change (with or without any possible subsequent abort of that initial lane change), and/or the lane change control including an abort control); and
in response to determining that the plurality of predetermined operation conditions are met, displaying the configured information screen on a display (“The output device is, for example, used by the autonomous driving system 10 (the lane change control device 100) for proposing a lane change to the driver”, Paragraph 95), wherein the plurality of predetermined operation conditions includes a first condition (“The driver's operation using the turn signal lever is the “turn signal lever operation”. The operation sensor includes a sensor that detects the turn signal lever operation. The driver's operation detection device 20 transmits information indicating an operation direction of the turn signal lever, as the driver's operation information IDO, to the lane change control device 100. The driver's operation using the turn signal lever includes the abort request operation AR. More specifically, the abort request operation AR is to operate the turn signal lever to indicate the abort direction DAB”, Paragraph 87), a second condition (“The driver's operation using the steering wheel is the “steering operation”. The operation sensor includes a steering angle sensor that detects a steering angle of the steering wheel. Based on a result of detection by the steering angle sensor, the driver's operation detection device 20 calculates a steering amount and a steering speed of the steering wheel. Then, the driver's operation detection device 20 transmits information on the calculated steering amount and steering speed, as the driver's operation information IDO, to the lane change control device 100. The driver's operation using the steering wheel includes the abort request operation AR. More specifically, the abort request operation AR is to steer the steering wheel in the abort direction DAB”, Paragraph 88; note that Office takes Official Notice that detecting “a steering amount” is undeniably old and well known in the art to be done with a steering torque sensor as an alternative to a steering angle sensor, and further, it is also undeniably old and well known in the art to require the “steering amount” (or “steering torque”) to be “detected” only after an above-or-below-a-threshold amount/torque has been detected for more than a threshold duration of time, as a single sensor reading could indicate a data blip/anomaly/outlier but if the data is reading a certain way for more than a threshold duration of time then that is an undeniably old and well known way of eliminating false positives in terms of confirming any particular condition, and as such, using a steering torque sensor in place of a steering angle sensor and/or doing so in conjunction with an amount/torque threshold and a duration threshold, as is old and well known in the art, would be considered obvious variants to what is already disclosed by Hashimoto), and a third condition (“The sensor-detected information 230 is information acquired based on a result of detection by the sensor group 130. More specifically, the sensor-detected information 230 includes target information regarding a target around the vehicle 1. The target around the vehicle 1 is exemplified by a surrounding vehicle…and so forth. The target information includes a relative position, a relative speed, and the like of the detected target. In addition, the sensor-detected information 230 includes the vehicle speed detected by the vehicle speed sensor. The control device 170 acquires the sensor-detected information 230 based on the result of detection by the sensor group 130”, Paragraph 102),
wherein determining whether the plurality of predetermined operation conditions are met comprises:
determining whether the lane change control switch of the vehicle is turned on or off by receiving data of the lane change control switch when the vehicle enters the lane change control section (if the lane change control switch is interpreted to be at least the turn signal switch, the switch being turned ‘on’ is required as a “preliminary control” during a lane change control so if it is ‘off’ it will be turned ‘on’ and if it is ‘on’ then it will stay ‘on’, thus inherently requiring the determination as to whether it is ‘on’ or ‘off’ when it is entering the lane change control section: “the lane change control according to the present embodiment is not limited only to steering control for moving the vehicle 1 from the first lane L1 to the second lane L2. For example, turn signal flashing before start of the steering control also is included in the lane change control according to the present embodiment… The turn signal flashing and the positioning performed before the steering control is hereinafter referred to as “preliminary control””, Paragraph 71; and if the lane change control switch is interpreted to be for example a “manual driving” button or the like being set to ‘off’ when in an autonomous mode (as per the above taken Official Notice) then this must also inherently happen because if it is ‘on’ then the information screen will never occur because the vehicle is being operated manually instead of being operated autonomously (which is already assumed to be the case in Hashimoto));
receiving data of an operation of a turn signal switch from a first sensor that detects the operation of the turn signal switch (see citations above pertaining to a first condition);
receiving data of a steering torque from a second sensor that detects the steering torque (see citations/discussion above pertaining to a second condition);
receiving data of another vehicle located in a target lane to which the vehicle would move during the lane change control from a third sensor that detects the another vehicle in the target lane (see citations above pertaining to a third condition);
determining that the first condition is met when an ON state of the turn signal switch is maintained longer than or equal to a reference time (“when the turn signal lever is operated to indicate the abort direction DAB for more than a reference time, it is determined that the turn signal lever operation is performed as the abort request operation AR”, Paragraph 113);
determining that the second condition is met when a state where the steering torque is less than a reference torque is maintained longer than or equal to a reference time during the driving of the vehicle (“when the steering wheel is steered in the abort direction DAB by more than a reference steering amount, it is determined that the steering operation is performed as the abort request operation AR. As still another example, when the steering wheel is steered in the abort direction DAB at a steering speed of more than a reference speed, it is determined that the steering operation is performed as the abort request operation AR”, Paragraph 113; also note the above utilized Official Notice discussion for the second condition); and
determining that the third condition is met when a time to collision (TTC) with the another vehicle is longer than or equal to a collision reference time and a relative distance from the another vehicle to the vehicle is greater than a reference distance (“A purpose of the lane change is exemplified not only by overtaking but also by…obstacle avoidance”, Paragraph 69, “The abort permission condition when the purpose is overtaking is more easily satisfied than the abort permission condition when the purpose is…obstacle avoidance”, Paragraph 42, “The abort permission condition is that a congestion level of a surrounding vehicle…is less than a threshold”, Paragraph 49, “positioning that accelerates or decelerates the vehicle 1 to move the vehicle 1 to a suitable position for the lane change before starting the steering control also is included in the lane change control according to the present embodiment…the positioning performed before the steering control is hereinafter referred to as “preliminary control””, Paragraph 71, “when a necessity level of the lane change is considered to be high, it is preferable to continue the lane change control without accepting the abort request from the driver”, Paragraph 75, “priority of the lane change for…obstacle avoidance is high”, Paragraph 80, “driving environment information 200 includes position-orientation information 210, map information 220, sensor-detected information 230, and delivery information 240…sensor-detected information 230 includes target information regarding a target around the vehicle 1. The target around the vehicle 1 is exemplified by a surrounding vehicle…control device 170 acquires the sensor-detected information 230 based on the result of detection by the sensor group 130”, Paragraphs 99-102, “control device 170 controls the autonomous driving of the vehicle 1 based on the driving environment information 200 indicating the driving environment. More specifically, the control device 170 creates a travel plan of the vehicle 1 based on the driving environment information 200. Then, the control device 170 controls the travel device 160 to make the vehicle 1 travel in accordance with the travel plan”, Paragraph 104; note that Office takes Official Notice that it is undeniably old and well known in the art to differentiate between when it would be safe for a lane change versus when it would be unsafe for a lane change by considering a time to collision (TTC) with a surrounding vehicle compared to a collision reference time threshold and/or considering a relative distance from a surrounding vehicle to the vehicle compared to a reference distance threshold (wherein being over that/those threshold/-s would generally indicate safe and being under that/those threshold/-s would generally indicate not safe, and as such, including one or more of these thresholds would be considered obvious over what is already disclosed in Hashimoto),
wherein the information screen comprises an information message for inquiring a driver for a feedback signifying driver approval to use the lane change control “Before starting the lane change control, the lane change control device 100 may propose execution of the lane change to the driver through the output device of the HMI unit 150. In this case, the driver uses the input device of the HMI unit 150 to approve or refuse the proposed lane change”, Paragraph 111).
Regarding Claim 5, Hashimoto in view of Official Notice renders obvious the apparatus of Claim 1, and Hashimoto further discloses that the determination device is configured to: determine that the first condition is met when an ON state of the turn signal switch is operated and maintained longer than or equal to a reference time (“when the turn signal lever is operated to indicate the abort direction DAB for more than a reference time, it is determined that the turn signal lever operation is performed as the abort request operation AR”, Paragraph 113).
Regarding Claim 6, Hashimoto in view of Official Notice renders obvious the apparatus of Claim 1, and Hashimoto in view of Official Notice further renders obvious that the determination device is configured to: during the driving of the vehicle, determine that the second condition is met when a state where the steering torque is less than a reference torque is maintained longer than or equal to a reference time (as stated above with regards to independent Claim 12, Office takes Official Notice that detecting “a steering amount” is undeniably old and well known in the art to be done with a steering torque sensor as an alternative to a steering angle sensor, and further, it is also undeniably old and well known in the art to require the “steering amount” (or “steering torque”) to be “detected” only after an above-or-below-a-threshold amount/torque has been detected for more than a threshold duration of time, as a single sensor reading could indicate a data blip/anomaly/outlier but if the data is reading a certain way for more than a threshold duration of time then that is an undeniably old and well known way of eliminating false positives in terms of confirming any particular condition, and as such, using a steering torque sensor in place of a steering angle sensor and/or doing so in conjunction with an amount/torque threshold and a duration threshold, as is old and well known in the art, would be considered obvious variants to what is already disclosed by Hashimoto).
Regarding Claim 7, Hashimoto in view of Official Notice renders obvious the apparatus of Claim 1, and Hashimoto in view of Official Notice further renders obvious that the determination device is configured to: determine that the third condition is met when a time to collision (TTC) with the another vehicle is longer than or equal to a collision reference time and a relative distance from the another vehicle to the vehicle is greater than a reference distance (as stated above with regards to independent Claim 12, Office takes Official Notice that it is undeniably old and well known in the art to differentiate between when it would be safe for a lane change versus when it would be unsafe for a lane change by considering a time to collision (TTC) with a surrounding vehicle compared to a collision reference time threshold and/or considering a relative distance from a surrounding vehicle to the vehicle compared to a reference distance threshold (wherein being over that/those threshold/-s would generally indicate safe and being under that/those threshold/-s would generally indicate not safe, and as such, including one or more of these thresholds would be considered obvious over what is already disclosed in Hashimoto).
Regarding Claims 8 and 18, Hashimoto in view of Official Notice renders obvious the apparatus of Claim 1 and the method of Claim 12, respectively, and Hashimoto further discloses that:
the determination device is further configured to: turn on the lane change control while the first to third conditions differ depending on whether the lane change control is to execute an initial lane change, abort an in-progress lane change, or to continue an in-progress lane change, the particular lane change control is turned on/activated when these conditions are all met; for example, if the lane change control is to continue with an in-progress lane change, the first condition is the driver not significantly using the turn signal in the opposite direction of the in-progress lane change, the second condition is the driver not significantly turning the steering wheel in the opposite direction of the in-progress lane change, and the third condition is the driving environment indicating that it be deemed sufficiently safe to continue with the lane change, and all three must occur together for this particular lane change control to be possible).
Regarding Claims 11 and 21, Hashimoto in view of Official Notice renders obvious the apparatus of Claim 1 and the method of Claim 12, respectively, and Hashimoto in view of Official Notice further renders obvious that:
the controller is configured to: end (per Claim 11) / further comprising: ending (per Claim 21) the information screen when the feedback signifying driver approval is not received via the information screen within a predetermined time from a time when the information message is presented to the driver on the information screen (Office takes Official Notice that it is undeniably old and well known in the art for display screens to end to save power and/or to minimize distraction to one or more potential users if it appears that they are not being utilized (which is the case if there is no driver approval feedback received within a reasonable time following an inquiry), but this energy savings and/or minimized distraction comes at the expense of those one or more users losing out on an extended opportunity to provide approval feedback at a later time.  Therefore, providing a time limit before the information screen ends is merely a matter of obvious design choice, particularly since there are no unexpected results/advantages in doing so (and because any possible advantage of providing a specific time limit screen shut off must be balanced with possible disadvantages as well).  As such, this limitation is considered an obvious variant to what is already disclosed by Hashimoto which may be incorporated in order to save power and/or to minimize distraction to one or more potential users if it appears that the information screen is not being utilized (but then losing out on an extended opportunity for those one or more potential users to provide approval feedback at a later time).  Additionally, while not necessary for this particular Official Notice discussion but merely as an evidencing reference to support its use, Nakai et al. (EP 3269609), herein “Nakai”, teaches that there is a time limit for a particular driver response and if that response does not come before the time limit is exceeded, the controller executes a default action instead of continuing to wait for said driver response: “When operating unit 51 has not received any operation performed by the driver within the second predetermined time (NO in step S17), vehicle controller 7 controls vehicle 1 such that vehicle 1 performs the first behavior (step S21)”, Paragraph 82 of Nakai).
Response to Arguments
Applicant’s respectfully submitted arguments/remarked filed 14 Feb 22 have been fully considered but are not fully persuasive.
Regarding the Office’s previous interpretation of various 35 USC 112(f) terms, the Applicant merely argued that these terms “strongly imply or directly denote structures and are widely recognized as such” and “person of ordinary skill in the art would readily recognize the structures for performing the claimed functions, without the need to specifically recite any further structural aspect”; however, Examiner has not been persuaded by this (as these terms still all pass the three-pronged test associated with 35 USC 112(f) terms), and thus these interpretations have remained unchanged herein.
Regarding the previously made Claim Objections against Claims 1 and 12, Claim Rejections against Claims 1, 5-9, 12, and 18-19 under 35 USC 101, and Claim Rejections against Claims 1 and 12 under 35 USC 112(b), the Examiner has withdrawn each of these due to either corrective amendments coinciding with the previously made suggestions by the Examiner, and in the case of the 101 rejections, due to the inclusion of the subject matter from now-canceled Claims 9-10 and now-canceled Claims 19-20 into each of independent Claims 1 and 12, respectively.  It should be further noted, however, that a new objection is being made against Claims 1, 8, 12, and 18 due to what appears to be the inadvertent use of “the lane change” without “control” at the end instead of “the lane change control” (with “control” at the end) and/or “the lane change control function” with the extra word “function” at the end instead of just “the lane change control” (without “function” at the end).
Regarding the previously made prior art claim rejections under 35 USC 103, Applicant makes various arguments pertaining to the alleged inadequacies of the previously of record prior art; however, these arguments are all moot based on the Examiner now utilizing the new Hashimoto reference in combination with Official Notice instead of using any of the previously utilized prior art of record for the prior art rejections, which was necessitated by amendment.  As such, these arguments are considered moot and will not be addressed since they do not apply to the current rejections utilizing at least the Hashimoto reference.
Based on all claims still being rejected under 35 USC 103 as being rendered obvious over Hashimoto in view of Official Notice, none of the claims are in condition for allowance and thus is Office action is hereby made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663